DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/16/2021, 12/16/2021, 3/9/2022, and 9/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the relative size" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-25, 27-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0237901 to Lee et al).
Regarding claim 16, Lee discloses an apparatus (device 100) (Lee, fig. 1) comprising:
at least one processor (processor 110) (Lee, fig. 1) ; and
at least one memory (memory 130) including computer program code (instructions) (Lee, fig. 1, par [0035-0037]),
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:
receiving a plurality of visual images (input images) from an image capturing start time (a start time) to an image capturing end time (an end time), for use in generating a panorama image (Lee, figs. 1, 4, par [0058], wherein input images from a start time to an end time are used to generate panorama image data);
receiving audio data (audio data) relating to said visual images (input images) from an audio capturing start time (a start time) to an audio capturing end time (an end time) (Lee, figs. 1, 4, par [0058], wherein audio data from a start time to an end time corresponds to input images and is received for generating panorama image data); and
presenting the generated panorama image (panorama image data) with the received audio (audio data) (Lee, figs. 1, 4, par [0058, 0065, 0067], wherein audio data is synchronized with input images to generate panorama image data).
Regarding claim 17, Lee discloses aforementioned limitations of the parent claim. Additionally, Lee discloses to perform defining one or more focus elements (voice interval, silence interval, audio corresponding to an object) within the captured audio data (Lee, figs. 1, 4, par [0068-0069], wherein audio data is classified into voice interval, silence interval, audio corresponding to an object by the processor 110).
Regarding claim 18, Lee discloses aforementioned limitations of the parent claim. Additionally, Lee discloses said focus elements (voice interval, silence interval, audio corresponding to an object) comprise at least one of:
one or more time periods (voice interval and silence interval) (Lee, figs. 1, 4, par [0068-0069]); or
one or more zones (audio corresponding to an object) (Lee, figs. 1, 4, par [0068-0069]).
Regarding claim 19, Lee discloses aforementioned limitations of the parent claim. Additionally, Lee discloses the one or more focus elements (voice interval, silence interval, audio corresponding to an object) are user defined (Lee, figs. 1, 4, par [0068-0069], wherein audio corresponding to an object, i.e. user A or user B, is user defined).
Regarding claim 20, Lee discloses aforementioned limitations of the parent claim. Additionally, Lee discloses to perform determining said one or more focus element (voice interval, silence interval, audio corresponding to an object) (Lee, figs. 1, 4, par [0068-0069], wherein audio data is classified into voice interval, silence interval, audio corresponding to an object by the processor 110).
Regarding claim 21, Lee discloses aforementioned limitations of the parent claim. Additionally, Lee discloses to perform defining the audio capturing start time (audio start time) and the audio capturing end time (audio end time) (Lee, figs. 1, 4, par [0058, 0065, 0067], wherein audio data corresponding to captured input images is defined).
Regarding claim 22, Lee discloses aforementioned limitations of the parent claim. Additionally, Lee discloses to perform determining a smooth trajectory period (a period related to users A and B) for said apparatus (device 100), wherein at least one of:
the audio capturing start time (audio start time) is defined by a start (a start) of said smooth trajectory period (period related to users A and B) (Lee, par [0069], wherein audio start time for a user A or user B is determined); or
the audio capturing end time (audio end time) is defined by an end (an) of said smooth trajectory period (period related to users A and B) (Lee, par [0069], wherein audio end time for a user A or user B is determined).
Regarding claim 23, Lee discloses aforementioned limitations of the parent claim. Additionally, Lee discloses at least one of:
the image capturing start time (image start time) and the image capturing end time (image end time) are user defined (Lee, par [0038, 0039], wherein image start time and image end time are user defined via interface or physical button); or
the audio capturing start time (audio start time) and the audio capturing end time (audio end time) are user defined (Lee, par [0038, 0039, 0058], wherein audio start time and audio end time are user defined corresponding to interface or physical button).
Regarding claim 24, Lee discloses aforementioned limitations of the parent claim. Additionally, Lee discloses to perform defining a field-of-view (a field-of-view) of audio data (audio data) for presentation with the panorama image (Lee, par [0069], wherein a field of view of audio data for user A or user B is defined for the panorama image data).
Regarding claim 25, Lee discloses aforementioned limitations of the parent claim. Additionally, Lee discloses the field-of-view (field-of-view) of the audio data (audio data) is scaled (scaled on the basis of user A or user B) by the relative size (relative size) of a first arc (first arc) between the image capturing start time (image start time) and the image capturing end time (image end time) and a second arc (second arc) between the audio capturing start time (audio start time) and the audio capturing end time (audio end time) (Lee, par [0038-0039, 0058, 0069], wherein a field of view of audio data for user A or user B is scaled on the basis of user A or user B by the relative size of a first arc between image start time and image end time for image capture and a second arc, related to image start time and image end time for image capture, between audio start time and audio end time).
Regarding claim 27, the same ground of rejection as in claim 16 is applied.
Regarding claim 28, the same ground of rejection as in claim 17 is applied.
Regarding claim 29, the same ground of rejection as in claim 18 is applied.
Regarding claim 30, the same ground of rejection as in claim 19 is applied.
Regarding claim 31, the same ground of rejection as in claim 20 is applied.
Regarding claim 32, the same ground of rejection as in claim 21 is applied.
Regarding claim 33, the same ground of rejection as in claim 22 is applied.
Regarding claim 34, the same ground of rejection as in claim 23 is applied.
Regarding claim 35, the same ground of rejection as in claim 16 is applied, wherein Lee discloses a non-transitory computer readable medium (a non-transitory computer readable medium) comprising program instructions stored thereon (Lee, par [0053-0054]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0237901 to Lee et al) in view of Suzuki (US 2013/0321568 to Suzuki et al).
Regarding claim 26, Lee discloses aforementioned limitations of the parent claim. However, Lee does not disclose:
defining a reference direction of the panorama image; and modifying audio in a direction generally opposite to said reference direction, wherein audio in the direction generally opposite to said reference direction is modified such that, when presented with the panorama image, said modified audio appears to originate from one direction.
On the other hand, in the same endeavor, Suzuki discloses:
defining a reference direction (direction from left to right) of the panorama image (Suzuki, fig. 4, fig. 7, par [0096-0099], wherein panorama image has a direction from left to right); and
modifying audio (modifying by setting audio ratio) in a direction (direction from C to CM2, i.e. direction from left to right) generally opposite to said reference direction, wherein audio in the direction generally opposite to said reference direction is modified (modified by setting audio ratio) such that, when presented with the panorama image, said modified audio (combined audio for sound collection areas 2 and 3) appears to originate from one direction (one direction from center C) (Suzuki, fig. 4, fig. 7, par [0096-0099], wherein combined audio for sound collection areas 2 and 3 corresponding to ratio appears to originate from one direction).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Suzuki into the apparatus by Lee so as to achieve the invention as claimed because such incorporation gives a viewer an enhanced sense of being at the site of the image when displaying a panorama moving image (Suzuki, par [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/           Examiner, Art Unit 2697        



/LIN YE/           Supervisory Patent Examiner, Art Unit 2697